DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 10/25/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In this response, the Applicants cancelled claims 1-6, amended claims 7-14 and added new claims 21-26. Thus, claims 7-26 are currently pending and examined below. 

Drawings

2.	The drawings filed on 08/28/2018 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 09/17/2018 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 7-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kashtan (U.S. Patent Application Publication # 2016/0275952 A1).

With regards to claim 7, Kashtan teaches a computer implemented method performed by one or more components of an information handling system (IHS) for identifying an active speaker in a communication session with an application, the computer-implemented method comprising receiving user speech from a user participating in the communication session (Paragraphs 27 and 35 along with figure 1, receiving user voice input during a multi-party communication session); 

processing the user speech to extract a voice identifier from the user speech (Para 37 and figure 1, teach that speaker recognition component processes the audio data representing speech of a current speaker to generate an audio fingerprint of the current speaker);

comparing the extracted voice identifier with a plurality of voice identifiers stored within an active user voice identification database (VID), wherein the active user VID comprises a pre-recorded voice identifier and at least one associated alphanumeric identifier for one or more users participating in the communication session (Para 38 and figure 1, teach that speaker recognition component compares the audio fingerprint of the current speaker against stored audio fingerprints for individuals who have been previously recognized by computer system and/or speaker recognition component. Para 55, teaches that in situations where the current speaker is not successfully recognized based on a stored audio fingerprint, computer system and/or tagging component requests participants to supply tagging information such as a name or other suitable identity of the unrecognized speaker. Para 58, further teaches that the indicator identifying the current speaker also may include a confirm button or other suitable graphical display element for requesting participants to confirm that the current speaker has been correctly recognized. Upon receiving confirmation of the identity of the current speaker from one or more participants, the audio fingerprint of the current speaker that was generated by speaker recognition 

and identifying the user as an active speaker, if the extracted voice identifier matches one of the pre-recorded voice identifiers stored within the active user VID (Paragraphs 38 and 56 along with figure 1, teach that the system makes use of metadata consisting of the audio fingerprint comparison and the name input y the user to make a positive identification of the current speaker);  

wherein upon identifying the active speaker, the computer-implemented method further comprises displaying the identity of the active speaker to other users participating in the communication session or continuing the communication session using a user account/profile corresponding to the active speaker (Para 57 and figure 1, teach that in response to positive identification each of client devices displays an indicator identifying the current speaker within a user interface that presents the multi-party communications session).

With regards to claim 8, Kashtan teaches the computer-implemented method as recited in claim 7, further comprising displaying the identity of the active speaker to the other users participating in the 2communication session until speech from a different user in the communication session is detected or the communication session ends. (Para 46 and figure 1, teach that the computer system includes 

With regards to claim 9, Kashtan teaches the computer-implemented method as recited in claim 7, further comprising detecting speech from a different user in the communication session and repeating the steps of processing, comparing, identifying and displaying for the different user (Paragraphs 88-89 and figure 2D, teach that after computer system stores an audio fingerprint for Presenter B, user interface displays in response to computer system receiving subsequent audio data that represents speech of Presenter B. If Presenter B stops speaking and Presenter A talks, computer system receives subsequent audio data that represents speech of Presenter A, generates a new audio fingerprint of Presenter A based on the subsequent audio data, and successfully perform automated speaker recognition by comparing the new audio fingerprint of 

With regards to claim 10, Kashtan teaches the computer-implemented method as recited in claim 7, wherein said displaying the identity of the active speaker to other users participating in the communication session comprises displaying the identity of the active speaker on a display screen of one or more IHSs used by the other users participating in the communication session (Para 82 and figure 2D, teach that upon receiving augmented audio data from computer system 110, one or more of client devices 101-104 may render the audio to hear the speech of Presenter B while simultaneously displaying the metadata that that identifies Presenter B and includes the organizational information of Presenter B. As 

With regards to claim 11, Kashtan teaches the computer-implemented method as recited in claim 7, wherein the steps of processing, comparing, and identifying are performed only if a predetermined keyword is detected in the user's speech (Para 55, teaches that in situations where the current speaker is not successfully recognized based on a stored audio fingerprint, computer system and/or tagging component requests participants to supply tagging information such as the name of the unrecognized speaker).

With regards to claim 12, Kashtan teaches the computer- implemented method as recited in claim 7, further comprising determining if the active speaker is currently logged in to the application or the IHS under their own user account/profile (Para 31, teaches that visual indication of a speaking participant may be provided based on account information supplied by the participant when joining the multi-party communications session. For example, an indicator including a name and/or avatar for a participant may be displayed when the participant supplies account information to join an online meeting). 

With regards to claim 13, Kashtan teaches the computer-implemented method as recited in claim 12, wherein if the active speaker is currently logged in to the Para 41, teaches that that computer system includes a participant data storage that temporarily stores participant information for quick access and use during a multi-party communications session. When participants supply account information to individually join an online meeting, personal or professional information that is available for such participants may be accessed from directory and temporarily stored in participant data storage for displaying names, avatars, and/or other organizational information in a user interface that presents an online meeting).

With regards to claim 14, Kashtan teaches the computer-implemented method as recited in claim 12, wherein if the active speaker is not currently logged in to the application or the IHS under their own user account/profile, the computer-implemented method comprises dynamically switching to a different user account/profile corresponding to the active speaker (Para 31, teaches that displaying an indicator for a participant based on account information only works to identify a speaker if each participant joins individually and not when multiple speakers are co-located and share a single client device. When co-located participants share a client device, only one co-located participant supplies account information to join the multi-party communications session. In such a case, names and/or avatars that are displayed based on information supplied to 

With regards to claim 15, Kashtan teaches an information handling system (IHS) configured to identify an active speaker in a communication session, the IHS comprising a microphone receiving user speech from a user participating in the communication session (Paragraphs 27 and 35 along with figure 1, receiving user voice input during a multi-party communication session);

an active user voice identification database (VID) stored within a computer readable storage medium of the IHS wherein the active user comprises a pre-recorded voice identifier and at least one associated alphanumeric identifier for one or more users participating in the communication session (Para 38 and figure 1, teach that speaker recognition component compares the audio fingerprint of the current speaker against stored audio fingerprints for individuals who have been previously recognized by computer system and/or speaker recognition component. Para 55, teaches that in situations where the current speaker is not successfully recognized based on a stored audio fingerprint, computer system and/or tagging component requests participants to supply tagging information such as a name or other suitable identity of the unrecognized speaker);

Para 37 and figure 1, teach that speaker recognition component processes the audio data representing speech of a current speaker to generate an audio fingerprint of the current speaker. Para 19, describes the hardware used including computers, processing units and memory devices);

and a second set of program instructions to compare the extracted voice identifier with the pre-recorded voice identifiers stored within the active user VID, and to identify the user as the active speaker in the communication session if the extracted voice identifier matches one of the pre-recorded voice identifiers stored within the active user VID (Para 38 and figure 1, teach that speaker recognition component compares the audio fingerprint of the current speaker against stored audio fingerprints for individuals who have been previously recognized by computer system and/or speaker recognition component. Para 55, teaches that in situations where the current speaker is not successfully recognized based on a stored audio fingerprint, computer system and/or tagging component requests participants to supply tagging information such as a name or other suitable identity of the unrecognized speaker. Para 58, further teaches that the indicator identifying the current speaker also may include a confirm button or other 

wherein upon identifying the user as the active speaker, the second set of program instructions are further executable by the host processor to display the identity of the active speaker to other users participating in the communication session or continue the communication session using a user account/profile corresponding to the active speaker (Para 57 and figure 1, teach that in response to positive identification each of client devices displays an indicator identifying the current speaker within a user interface that presents the multi-party communications session).

With regards to claim 16, Kashtan teaches the information handling system as recited in claim 15, wherein the second set of program instructions are further executable by the host processor to access a list of users associated with the communication session (Para 41, teaches that computer system includes a participant data storage configured to temporarily store participant information for quick access and use during a multi-party communications session);

4compare the list of users with user entries stored within a main VID comprising a pre- recorded voice identifier and at least one associated alphanumeric identifier for each of a plurality of users (Para 41, further teaches that when participant data storage contains one or more stored audio fingerprints of participants, speaker recognition component may perform automated speaker recognition by first comparing the generated audio fingerprint of the current speaker against stored audio fingerprints in participant data storage and if automated speaker recognition is unsuccessful, comparing the audio fingerprint of the current speaker against stored audio fingerprints in speaker fingerprint repository);

and store, in the active user VID, the pre-recorded voice identifiers and associated alphanumeric identifiers obtained from the main VID for each user in the list having a matching entry in the main VID (Para 41, further teaches that when participants supply account information to individually join an online meeting, personal or professional information that is available for such participants may be accessed from directory and temporarily stored in participant data storage for displaying names, avatars, and/or other organizational information in a user interface that presents an online meeting. Likewise, stored audio fingerprints that are available for such participants may be accessed from speaker fingerprint repository and temporarily stored in participant data storage to facilitate speaker recognition).

claim 17, Kashtan teaches the information handling system as recited in claim 15, wherein the second set of program instructions are further executable by the host processor to determine if the active speaker is currently logged in to the IHS, or to an application conducting the communication session, under their own user account/profile (Para 31, teaches that visual indication of a speaking participant may be provided based on account information supplied by the participant when joining the multi-party communications session. For example, an indicator including a name and/or avatar for a participant may be displayed when the participant supplies account information to join an online meeting);

wherein the second set of program instructions are further executable by the host processor to dynamically switch to a different user account/profile corresponding to the active speaker if the active speaker is not currently logged in to the IHS or the application under their own user account/profile (Para 31, teaches that displaying an indicator for a participant based on account information only works to identify a speaker if each participant joins individually and not when multiple speakers are co-located and share a single client device. When co-located participants share a client device, only one co-located participant supplies account information to join the multi-party communications session. In such a case, names and/or avatars that are displayed based on information supplied to join the online meeting are not provided for those co-located participants who do not separately join the online meeting);

and continue the communication session using the user account/profile corresponding to the active speaker if the active speaker is currently logged in to the IHS or the application under their own user account/profile (Para 41, teaches that that computer system includes a participant data storage that temporarily stores participant information for quick access and use during a multi-party communications session. When participants supply account information to individually join an online meeting, personal or professional information that is available for such participants may be accessed from directory and temporarily stored in participant data storage for displaying names, avatars, and/or other organizational information in a user interface that presents an online meeting).

With regards to claim 18, Kashtan teaches the information handling system as recited in claim 15, further comprising a display screen coupled for displaying the identity of the active speaker (Para 57 and figure 1, teach that in response to positive identification each of client devices displays an indicator identifying the current speaker within a user interface that presents the multi-party communications session);

and a communication interface coupled, via one or more networks, to communicate the identity of the active speaker to one or more IHSs remotely located from the IHS (Para 27 and figure 1, teach client devices and/or computer system may perform various operations involved with communicating Para 29, teaches that during the multi-party communications session, co-located participants Presenters A-C may take turns speaking and/or presenting shared content to multiple remote participants including Observer A, Observer B, and Observer C. Figures 2A-2D, illustrate exemplary user communication interface that notifies all the participants).

With regards to claim 19, Kashtan teaches the information handling system as recited in claim 15, further comprising a communication interface coupled, via one or more networks, to communicate the identity of the active speaker to an application conducting the communication session, which notifies the other users participating in the communication session of the identity of the active speaker (Para 27 and figure 1, teach client devices and/or computer system may perform various operations involved with communicating metadata that identifies a current speaker in the context of a multi-party communications session. Para 29, teaches that during the multi-party communications session, co-located participants Presenters A-C may take turns speaking and/or presenting shared content to multiple remote participants including Observer A, Observer B, and Observer C. Figures 2A-2D, illustrate exemplary user communication interface that notifies all the participants).

With regards to claim 20, Kashtan teaches the information handling system as recited in claim 19, wherein the application conducting the communication Para 28 and figure 1, teach that client devices may be used by participants to initiate, join, and/or engage in a multi-party communications session e.g., audio, video, and/or web conference, online meeting, etc. for communicating in real time via one or more of audio conferencing e.g., VoIP audio conferencing, telephone conferencing, video conferencing, web conferencing, instant messaging, and/or desktop sharing).

With regards to claim 21, Kashtan teaches the information handling system as recited in claim 16, wherein the at least one associated alphanumeric identifier is selected from a group consisting of a user name, a phone number, an employee number, an Internet Protocol (IP) address, a teleconferencing application identifier, a device ID, and a user account/profile (Para 55, teaches that in situations where the current speaker is not successfully recognized based on a stored audio fingerprint, computer system and/or tagging component requests participants to supply tagging information such as a name or other suitable identity of the unrecognized speaker).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kashtan in view of Schaffer (U.S. Patent # 6853716 B1).

With regards to claim 22, Kashtan may not explicitly detail the limitation wherein the second set of program instructions are further executable by the host processor to determine a location of each user in the list and store the location of each user in the list in the active user VID. However, Schaffer teaches this (Col 8, lines 30-50 and figure 3, teach that database 65 stores any of a variety of identification information other than or in addition to that shown in identification information columns 101 including the location of the participant. This information is obtained from directory server 50 prior to or during a conference call). 

Schaffer, col 2, lines 35-60). 

6.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kashtan in view of Niewczas (U.S. Patent Application Publication # 2019/0182176 A1).

With regards to claim 23, Kashtan may not explicitly detail the limitation wherein the second set of program instructions are further executable by the host processor to initiate voice identification for each user in the list that does not have a matching entry in the main VID and/or for any new users that join the communication session but are not in the list. However, Niewczas teaches this (Para 56 and figure 1, teach that the client device 130 may require the unidentified user 182 to authenticate before processing the command. The client device 130 may display a message to an unidentified user 182 such as "What is your name?" and/or display a username/password prompt, then authenticate the user 182 based on received voice input). 

Niewczas, para 56). 

With regards to claim 24, Kashtan may not explicitly detail the limitation wherein the second set of program instructions are further executable by the host processor to detect a predetermined keyword in a user's speech, wherein said voice identification is initiated for a user only if the predetermined keyword is detected in the user's speech. However, Niewczas teaches this (Para 56 and figure 1, teach that the client device 130 may require the unidentified user 182 to authenticate before processing the command. The client device 130 may display a message to an unidentified user 182 such as "What is your name?" and/or display a username/password prompt, then authenticate the user 182 based on received voice input). 

Kashtan and Niewczas can be considered as analogous art as they belong to a similar field of endeavor in voice authentication in a conference call. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Niewczas (Identification of unidentified user by voice Niewczas, para 56). 

With regards to claim 25, Kashtan teaches information handling system as recited in claim 23, wherein if voice identification is initiated for a user, the second set of program instructions are further executable by the host processor to process the user's speech to extract a voice identifier from the user's speech and associate the extracted voice identifier with the user's name (Para 38 and figure 1, teach that speaker recognition component compares the audio fingerprint of the current speaker against stored audio fingerprints for individuals who have been previously recognized by computer system and/or speaker recognition component. Para 55, teaches that in situations where the current speaker is not successfully recognized based on a stored audio fingerprint, computer system and/or tagging component requests participants to supply tagging information such as a name or other suitable identity of the unrecognized speaker. Para 58, further teaches that the indicator identifying the current speaker also may include a confirm button or other suitable graphical display element for requesting participants to confirm that the current speaker has been correctly recognized. Upon receiving confirmation of the identity of the current speaker from one or more participants, the audio fingerprint of the current speaker that was generated by speaker recognition component may be 

and store the extracted voice identifier and the user's name in the active user VID (Para 41, further teaches that when participants supply account information to individually join an online meeting, personal or professional information that is available for such participants may be accessed from directory and temporarily stored in participant data storage for displaying names, avatars, and/or other organizational information in a user interface that presents an online meeting. Likewise, stored audio fingerprints that are available for such participants may be accessed from speaker fingerprint repository and temporarily stored in participant data storage to facilitate speaker recognition).

7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kashtan in view of Niewczas and further in view of Schaffer.

With regards to claim 26, Kashtan and Niewczas may not explicitly detail the limitation wherein the second set of program instructions are further executable by the host processor to determine a location of the user and store the location of the user in the active user VID. However, Schaffer teaches this (Col 8, lines 30-50 and figure 3, teach that database 65 stores any of a variety of identification information other than or in addition to that shown in identification information 

Kashtan, Niewczas and Schaffer can be considered as analogous art as they belong to a similar field of endeavor in identifying participants in a conference call. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Schaffer (Identification and storage of participant location in a conference call) with those of Kashtan and Niewczas (Use of metadata to identify participants in a conference call) so as to allow the other participants to have detailed information about the speaker (Schaffer, col 2, lines 35-60). 

Conclusion

8.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Sharifi (U.S. Patent # 9123330 B1), Ferreira Moreno (U.S. Patent Application Publication # 2019/0341059 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)